    Case 2:19-cv-05756-KM Document 20 Filed 10/26/20 Page 1 of 12 PageID: 590




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



    ALEX ROMAN,
                                                       Civ. No. 19-5756 (KM)
                   Plaintiff,
                                                              OPINION
    v.

    COMMISSIONER OF SOCIAL
    SECURITY,

                  Defendant.



KEVIN MCNULTY, U.S.D.J.:
         Before the Court is an appeal filed by claimant Alex Roman seeking
review of the Administrative Law Judge’s (“ALJ”) partially favorable decision
finding that, under the Social Security Act, claimant became disabled on July
21, 2015 rather than on the alleged onset date of September 1, 2014. (DE 7-2
at 30) 1 Because of that determination, claimant did not become eligible to
receive disability insurance benefits or supplemental security income until the
September 21, 2015.
         The claimant submits that the ALJ’s decision failed to adequately
consider his obesity and that her Residual Functional Capacity (“RFC”)
determination lacks substantial support in the record. (DE 18 at 11-12) The
Commissioner asks the Court to affirm its final decision that claimant was not
entitled to disability insurance benefits and supplemental income before July
21, 2015. (DE 19 at 4)



1       Citations to the record will be abbreviated as follows. Citations to page numbers
refer to the page numbers assigned through the Electronic Court Filing system, unless
otherwise indicated:
         “DE” = Docket entry number in this case.


                                         1
  Case 2:19-cv-05756-KM Document 20 Filed 10/26/20 Page 2 of 12 PageID: 591




        For the reasons explained in this opinion, I will deny claimant’s appeal
and affirm the appealed portion of the ALJ’s decision, denying benefits for the
period preceding July 21, 2015. For clarity, I state that this order leaves intact
the award of benefits for the period beginning July 21, 2015.

   I.       Factual and Procedural Background
        On April 12, 2013, claimant filed an application for a period of disability
and disability insurance benefits and an application for supplemental security
income. (DE 7-3 at 49) On both applications, claimant alleged that his
disability began on September 1, 2014. (DE 7-3 at 49)
        On October 21, 2015, the ALJ entered a partially favorable decision
concluding that claimant was not disabled prior to September 2, 2015 but
became disabled on that date and continued to be disabled through the date of
the decision. (DE 7-3 at 45, 49) Claimant appealed that determination to the
Appeals Council (“AC”), which affirmed the finding that claimant became
disabled on September 2, 2015. (DE 7-3 at 62) However, the AC vacated the
ALJ’s decision and remanded the matter with respect to the issue of disability
prior to that date. 2 (DE 7-3 at 62)
        Following remand, on December 13, 2017, the ALJ entered a partially
favorable determination finding that claimant became disabled as of July 21,
2015, but had not been disabled before that date. (DE 7-2 at 11) The AC denied
claimant’s request for review of the adverse portion of that decision, thereby




        The AC instructed the ALJ to: (1) “Further evaluate the claimant’s alleged
        2

symptoms and provide rational in accordance with the disability regulations
pertaining to evaluation of symptoms”; (2) “Give further consideration to the claimant’s
maximum [RFC] during the entire period at issue and provide rationale with specific
references to evidence of record in support of assessed limitations”; and (3) “[E]valuate
the acceptable medical source opinions . . . and explain the weight given to such
opinion evidence.” (DE 7-3 at 62-64) The AC also instructed the ALC to correct the
claimant’s date of birth. (DE 7-3 at 63) The ALJ found claimant became disabled on
September 2, 2015 “when his age category changed to that of an individual of
advanced age.” (DE 7-3 at 63) However, claimant was born on July 21, 1960. (DE 7-3
at 63).
                                         2
  Case 2:19-cv-05756-KM Document 20 Filed 10/26/20 Page 3 of 12 PageID: 592




rendering the ALJ’s determination a final decision of the agency. (DE 7-2 at 2)
Claimant then filed this appeal. (DE 1)

   II.      Legal Standard
          Under the authority of the Social Security Act, the Social Security
Administration has established a five-step evaluation process for determining
whether a claimant is entitled to benefits. 20 C.F.R. §§ 404.1520, 416.920. In
the first step, the Commissioner determines whether the claimant has engaged
in substantial gainful activity since the onset date of the alleged disability. Id.
§§ 404.1520(b), 416.920(b). If not, the Commissioner moves to step two to
determine if the claimant’s alleged impairment, or combination of impairments,
is “severe.” Id. §§ 404.1520(c), 416.920(c). If the claimant has a severe
impairment, the Commissioner inquires in step three as to whether the
impairment meets or equals the criteria of any impairment found in the Listing
of Impairments. 20 C.F.R. Part 404, Subpart P, Appendix 1, Part A. If so, the
claimant is automatically eligible to receive benefits (and the analysis ends); if
not, the Commissioner moves on to step four. Id. §§ 404.1520(d), 416.920(d).
In the fourth step, the Commissioner decides whether, despite any severe
impairment, the claimant retains the RFC to perform past relevant work. Id. §§
404.1520(e)-(f), 416.920(e)-(f). The claimant bears the burden of proof at each
of these first four steps. At step five, the burden shifts to the Social Security
Administration to demonstrate that the claimant is capable of performing other
jobs that exist in significant numbers in the national economy in light of the
claimant’s age, education, work experience and RFC. 20 C.F.R. §§ 404.1520(g),
416.920(g); see Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 91-92 (3d Cir. 2007)
(citations omitted).
         For the purpose of this appeal, the Court conducts a plenary review of the
legal issues. See Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d Cir.
1999). The factual findings of the ALJ are reviewed “only to determine whether
the administrative record contains substantial evidence supporting the
findings.” Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000). Substantial evidence


                                       3
  Case 2:19-cv-05756-KM Document 20 Filed 10/26/20 Page 4 of 12 PageID: 593




is “less than a preponderance of the evidence but more than a mere scintilla.”
Jones v. Barnhart, 364 F.3d 501, 503 (3d Cir. 2004) (citation omitted). “It means
such relevant evidence as a reasonable mind might accept as adequate to
support a conclusion.” Id. When substantial evidence exists to support the ALJ’s
factual findings, this Court must abide by the ALJ’s determinations. See id.
(citing 42 U.S.C. § 405(g)).

   III.   ALJ Decision at Issue in this Appeal
      The ALJ concluded in her post-remand decision that claimant had the
capacity to perform light work until July 21, 2015. As of that date, however, he
entered a higher age category; he became “an individual of advanced age (20
CFR 404.1563, 416.963).” As such, he met the requirements for a finding of
disability. (DE 7-2 at 29).
      First, the ALJ found that claimant had not engaged in gainful activity
since the alleged onset date of September 1, 2014. (DE 7-2 at 20). Then, the
ALJ found that since that date, “claimant has had the following severe
impairments: diabetes mellitus, dysfunction of the back and major joints,
bilateral knee pain due to osteoarthritis, sleep apnea, and obesity.” (DE 7-2 at
20) The ALJ also found that claimant has non-severe impairments, including
hypertension, removal of one kidney, and high cholesterol. (DE 7-2 at 20)
      Next, the ALJ determined that since September 1, 2014, “claimant had
not had an impairment or combination of impairments that meets or medically
equals the severity of one of the listed impairments in 20 CFR Part 404,
Subpart P, Appendix 1, Part A.” (DE 7-2 at 22) With respect to listing 1.02,
while “there is evidence that the claimant has been diagnosed with
osteoarthritis,” there is no evidence that his condition “result[ed] in [an]
inability to perform fine and gross movements effectively, as required by listing
1.02.” (DE 7-2 at 22) Regarding listing 1.04, claimant reported lower back pain,
but the ALJ found “no evidence of nerve root compression characterized by
neuroanatomic distribution of pain, limitation of motion of the spine, motor
loss accompanied by sensory or reflex loss and positive straight-let raising test;


                                       4
  Case 2:19-cv-05756-KM Document 20 Filed 10/26/20 Page 5 of 12 PageID: 594




spinal arachnoiditis; or lumbar spinal stenosis.” (DE 7-2 at 22) Finally, the ALJ
found that claimant did not meet the requirements for any listing in section
4.00 because claimant has “no history of coronary artery disease with evidence
of very serious limitations in the claimant’s ability to independently initiate,
sustain, or complete activities of daily living.” (DE 7-2 at 22)
       The ALJ then concluded that “since September 1, 2014, the claimant
ha[d] the RFC to perform light work as defined in 20 CFR 404. 1567(b) and
416.967(b) 3 except that the claimant requires a five minute stretch break each
hour.” (DE 7-2 at 22) The ALJ also added the following caveat: “The claimant
cannot climb ladders, ropes, or scaffolds. He must avoid extreme cold and
hazards including moving mechanical parts and unprotected heights.” (DE 7-2
at 22-23) The bases for the ALJ’s RFC determination will be further discussed
later in this opinion.
       Next, the ALJ determined that given claimant’s “age, education, 4 work
experience, 5 and [RFC], there were jobs that existed in significant numbers in
the national economy that the claimant could have performed” prior to July 21,
2015, when his age category changed. (DE 7-2 at 29) Specifically, according to



       3   According to those provisions:
                Light work involves lifting no more than 20 pounds at a
                time with frequent lifting or carrying of objects weighing up
                to 10 pounds. Even though the weight lifted may be very
                little, a job is in this category when it requires a good deal
                of walking or standing, or when it involves sitting most of
                the time with some pushing and pulling of arm or leg
                controls. To be considered capable of performing a full or
                wide range of light work, you must have the ability to do
                substantially all of these activities. If someone can do light
                work, we determine that he or she can also do sedentary
                work, unless there are additional limiting factors such as
                loss of fine dexterity or inability to sit for long periods of
                time.
    4 “The claimant has at least a high school education and is able to

communicate in English.” (DE 7-2 at 29)
       5 According to the ALJ, the transferability of claimant’s skills “is not an issue in

this case because the claimant’s past relevant work is unskilled.” (DE 7-2 at 29)

                                            5
  Case 2:19-cv-05756-KM Document 20 Filed 10/26/20 Page 6 of 12 PageID: 595




the vocational expert who testified at claimant’s hearing, Roman “would be able
to perform the requirements of representative occupations” such as a
“photocopying machine operator, a scaling and canceling machine operator,
and an inspector and hand packager.” (DE 7-2 at 30) The ALJ concluded that
the expert’s testimony was consistent with the information contained in the
Dictionary of Occupational Titles. (DE 70-2 at 30)
         Because claimant had the capacity to perform light work prior to July 21,
2015, and because jobs existed in significant numbers that the claimant could
have performed prior to that date, the ALJ entered a finding of “not disabled”
for that period. (DE 7-2 at 30) However, the ALJ determined that claimant
became disabled on July 21, 2015 and continued to be disabled through the
date of the decision. (DE 7-2 at 30)

   IV.      Claimant’s Challenge to the ALJ’s Decision
            a. Claimant’s Challenge Regarding Step Three
         Relying on Diaz v. Commissioner of Social Security, 577 F.3d 500 (3d Cir
2009), claimant first argues that the ALJ erred in failing to consider his morbid
obesity in her step three listing analysis. (DE 18 at 16) In Diaz, the U.S. Court
of Appeals for the Third Circuit held that “an ALJ must meaningfully consider
the effect of a claimant’s obesity, individually and in combination with her
impairments, on her workplace function at step three and at every subsequent
step.” 577 F.3d at 504. There, the ALJ acknowledged the claimant’s obesity as
an impairment at step two, “but failed to consider its impact, in combination
with her other impairments, at step three, as required.” Id. at 503. The Court
relied on Social Security Ruling 00-3p, which provides that a claimant’s obesity
should be considered on an individualized basis, with a focus “on the combined
effect of obesity and other severe impairments afflicting the claimant.” Id. Thus,
“obesity may increase the severity of coexisting or related impairments to the
extent that the combination of impairments meets the requirements of a
listing.” Id. (internal quotation marks omitted) (quoting SSR 00-3p).



                                       6
  Case 2:19-cv-05756-KM Document 20 Filed 10/26/20 Page 7 of 12 PageID: 596




      Diaz distinguished Rutherford v. Barnhart, 399 F.3d 546, 553 (3d Cir.
2005), where remand was not required because the claimant never mentioned
obesity as a condition that contributed to her inability to work. Diaz, 577 F.3d
at 504. In Diaz, remand was required because the claimant asserted, and the
ALJ determined, that her obesity constituted a severe impairment. Id. Further,
the Court explained: “we cannot conclude, as we did in Rutherford, that Diaz’s
obesity had no impact, alone or in combination with her other impairments, on
her workplace performance. To the contrary, Diaz’s morbid obesity would seem
to have exacerbated her joint dysfunction as a matter of common sense if not
medical diagnosis.” Id. The Court held that “absent analysis of the cumulative
impact of [the claimant’s] obesity and other impairments on her functional
capabilities,” the Court cannot adequately review the ALJ decision. Id.
      Here, the ALJ found that claimant’s obesity constituted a severe
impairment. (DE 7-2 at 20). Roman correctly notes that the ALJ did not
explicitly discuss Roman’s obesity in her step three listing analysis. (DE 7-2 at
22). This was in error. See Diaz, 577 F.3d at 504. Nevertheless, as will be
discussed below, the ALJ thoroughly discussed Roman’s obesity in the context
of determining his RFC for light work. (DE 7-2 at 26-28) I therefore digress and
discuss the analysis at Step Four, which bears on the harmlessness of any
error, before returning to Step Three.

         b. Claimant’s Challenge Regarding Step Four
      Claimant contends that the ALJ’s RFC determination is not supported by
substantial evidence, offers no rationale, and “ignores the instructions of the
prior AC remand and is formulated primarily on the ALJ’s lay intuitions
regarding the medical evidence.” (DE 19 at 4). I disagree for the reasons
explained blow.
      The ALJ found that claimant was eligible for light work during the
relevant time period because “claimant’s statements concerning the intensity,
persistence and limiting effects” of his medically determinable impairments
were “not fully supported.” (DE 7-2 at 24) The ALJ found “significant


                                     7
  Case 2:19-cv-05756-KM Document 20 Filed 10/26/20 Page 8 of 12 PageID: 597




inconsistencies” between the claimant’s subjective complaints and the medical
evidence of record. (DE 7-2 at 24) The record revealed that claimant engaged in
activities of daily living that are inconsistent with allegedly disabling symptoms.
(DE 7-2 at 24) For example, the claimant stated that he prepared his own
meals, washed small loads of laundry, ironed, swept, travelled by foot or used
public transportation, and attended church on a regular basis. (DE 7-2 at 24)
With respect to the claimant’s back, joint, and knee pain due to osteoarthritis,
“a review of the medical evidence of record revealed evidence of the use of
medications, but did not reveal evidence of frequent trips to the doctor or
emergency department due to the claimant’s experience of pain, frequent or
regular sessions of physical therapy, or surgical interventions.” (DE 7-2 at 24)
The claimant also “has not been advised to constantly use an assistive device”
to walk. (DE 7-2 at 24)
      Regarding the claimant’s history of diabetes mellitus, his “treatment
history did not reveal evidence of frequent visits to the primary care physician.”
(DE 7-2 at 25) As for the history of sleep apnea, the ALJ examined the
recommendations of Dr. Garg, who advised claimant to “refrain from driving,
operating heavy machinery, or performing any tasks requiring wakefulness,”
because “claimant suffered from severe obstructive sleep apnea and was
partially complaint with CPAP therapy prescribed to him.” (DE 7-2 at 25) The
ALJ found Dr. Garg’s opinions “quite conclusory” because “he did not provide
explanation of the evidence relied on in forming that opinion.” (DE 7-2 at 25)
      With respect to claimant’s obesity, the ALJ noted that “Social Security
generally considers a BMI in excess of 30 to be evidence of a severe
impairment,” noted that Roman’s BMI is 42, and found “substantial medical
evidence in support of a finding that the claimant’s obesity significantly limits
his ability to engage in work activity in combination with his other medically
determinable impairments.” (DE 7-2 at 26) The ALJ noted that claimant was
being treated for his obesity and “was advised to modify his diet, exercise, and
aim to bring his weight down.” (DE 7-2 at 26)


                                      8
  Case 2:19-cv-05756-KM Document 20 Filed 10/26/20 Page 9 of 12 PageID: 598




      The ALJ appropriately discussed the opinion evidence. The ALJ noted
that neither of the two consultative doctors that examined claimant
recommended that restrictions be placed on him. (DE 7-2 at 26-28) Dr.
Rambhai observed that claimant “was in no acute distress,” “walked without
any walking device with a normal gait,” “had normal dorsalis pedis,” had
normal reflexes, and “was able to squat and walk on his heels and toes.” (DE 7-
2 at 27) Dr. Rambhai so observed despite finding that claimant had diminished
sensation is his left lower extremity and “had a little infection in the left and
right great toe.” (DE 7-2 at 27) While Dr. Rambhai noted that the possibilities
of arthritis and neuritis could not be ruled out, he “assessed that the claimant
could walk at a reasonable pace and reiterated that the claimant did not use a
hand held assistive device.” (DE 7-2 at 27)
      Dr. Allen noted that claimant “had full range of motion in the neck,
shoulders, elbows, wrists, and hands”; had full range of motion in his back;
“full range of motion of the left knee”; and “satisfactory peripheral pulses in
both feet.” (DE 7-2 at 27) Dr. Allen found “that there was evidence of
patellofemoral tenderness” but “no evidence of any effusion.” (DE 7-2 at 27) Dr.
Allen “offered impressions of lower back pain, but noted no evidence of any disc
herniation”; and “offered impressions of moderately severe narrowing of the
medial joint line of the right knee . . . [and] moderately severe osteoarthritis of
the right knee.” (DE 7-2 at 27-28) Nevertheless, Dr. Allen noted that “claimant’s
gait was normal upon entering and leaving the examining room.” (DE 7-2 at 28)
      The ALJ also considered the opinions of state medical examiners. (DE 7-
2 at 28) Dr. Shastry, who reviewed the evidence in claimant’s case through
August 2, 2013, assessed that claimant “was able to occasionally lift and carry
twenty pounds, frequently lift and carry ten pounds, and stand, walk, and sit
about six hours in an eight-hour work day.” (DE 7-2 at 28) The doctor also
expressed that claimant “could occasionally kneel, crouch, and crawl,” but
noted that he “would need to avoid concentrated exposure to extreme cold and
hazards.” (DE 7-2 at 28) That assessment was affirmed by Dr. Housri who also
reviewed the evidence. (DE 7-2 at 28) The ALJ granted the opinions of Drs.
                                       9
 Case 2:19-cv-05756-KM Document 20 Filed 10/26/20 Page 10 of 12 PageID: 599




Shastry and Housri significant weight, but not great weight, because the
doctors did not personally examine, meet with, or interview the claimant, and
because additional medical records had been admitted since those consultants
rendered their opinions. (DE 7-2 at 28)
      Considering all of the evidence and medical opinions, the ALJ properly
concluded that claimant “retained the ability, despite his impairments” to
perform light work in the period preceding July 21, 2015. (DE 7-2 at 28-29)
The ALJ thoroughly explained the evidence relied on in making the
determination. Two state doctors concluded that claimant can lift or carry ten
to twenty pounds and can stand, walk, and sit for six hours; two examining
doctors -- who were presumably aware of claimant’s weight and height -- noted
that claimant walked, unassisted, with a normal gate; Dr. Allen noted that
claimant had full range motion in his neck, arms, back, and left knee; Dr.
Rambhai noted that claimant had normal reflexes and was not in acute
distress. Those medical opinions provide “relevant evidence as a reasonable
mind might accept as adequate” to support the ALJ’s light work RFC
determination. See Jones, 364 F.3d at 503. The ALJ considered claimant’s
obesity and found his obesity significantly limited his ability to engage in
certain work activity. (DR 7-2 at 26). Nevertheless, relying on the medical
opinions of record, the ALJ determined that claimant was able to engage in
certain light work “despite his impairments.” (DE 7-2 at 29 (emphasis added))
Those examinations and opinions provide substantial support for the ALJ’s
determination.
         c. The ALJ’s Failure to Consider Claimant’s Obesity in Step
            Three is Harmless Error


      Roman very appropriately points to a procedural error, i.e., the failure to
discuss obesity at step three. Such failures to adhere to the stepwise analysis
mandated by the SSA and regulations have independent importance, and may
often require reversal. Often, but not always. Because the ALJ thoroughly
considered Roman’s obesity in determining his RFC, I find the judge’s failure to
                                      10
 Case 2:19-cv-05756-KM Document 20 Filed 10/26/20 Page 11 of 12 PageID: 600




discuss obesity in connection with step three to be harmless error. See Hoyman
v. Colvin, 606 F. App’x 678, 680 (3d Cir. 2015) (rejecting the claimant’s
argument that the ALJ failed to consider his obesity when the ALJ explicitly
consider his obesity in assessing the claimant’s RFC.) Roman makes a sterile
claim of procedural error; he fails to explain or point to any evidence of record
as to how his obesity alone or in combination with other impairments either
meets one of the listing impairments or impedes his ability to perform light
work. See Carter v. Comm’s of Soc. Sec., 805 F. App’x 140, 143 (3d Cir. 2020)
(holding that remand was not required because the claimant merely argued
that “obesity can impair one’s ability to perform basic work activities rather
than specifying how her obesity or headaches affected her ability to perform
basic work activities.”); Woodson v. Comm’r of Soc. Sec., 661 F. App’x 762, 766
(2016) (finding harmless error where the claimant complained “that his
circumstances were not compared to the listings” but “never explain[ed] how,
even if the ALJ’s analysis was lacking, the deficiency was harmful to his
claims.”); Mack v. Comm’s of Soc. Sec., 2017 WL 1033774, at *6 (D.N.J. Mar.
16, 2017) (citing Rutherford, 399 F.3d at 553) (noting that “remand is
unwarranted, even if an ALJ fails to mention obesity, if plaintiff fails to specify
how his weight impaired his ability to work, particularly where the ALJ has
relied on physicians who were aware of the plaintiff’s weight and height.”).
      Concededly, the ALJ could and should have more clearly assessed
claimant’s obesity at step three, and expressed why, despite his obesity, the
medical opinions that claimant could engage in light work (before July 21,
2015, that is) were still credible. However, the claimant does not clearly express
to this Court how his obesity undermines the ALJ’s conclusion that he could
engage in light work. The ALJ clearly pointed to medical evidence in the record
indicating that claimant could, for example, lift ten to twenty pounds, could
walk unassisted, and move most of his body within a normal range. Claimant
points to no medical evidence indicating that his obesity inhibits him from
doing any of those things. All claimant has submitted to this Court is that


                                       11
 Case 2:19-cv-05756-KM Document 20 Filed 10/26/20 Page 12 of 12 PageID: 601




obesity can impose functional limitations but has not shown how his obesity
imposes those functional limitations.
        “[T]he burden of showing an error is harmful normally falls upon the
party attacking the agency’s determination.” Shinseki v. Sanders, 556 US 396,
409 (2009). The bottom-line issue here is whether the claimant was able, in the
relevant period, to engage in employment. The ALJ thoroughly analyzed obesity
in relation to that issue—not at step three, but immediately thereafter, at step
four. Under these circumstances, the claimed error was harmless. I find that
remand is not warranted because claimant failed to establish the ALJ’s errors
were harmful to his claim.

   V.      Conclusion
        For the reasons set forth above, I will deny claimant’s appeal and affirm
the ALJ’s partially favorable decision. More specifically, the finding of non-
disability prior to July 21, 2015, is affirmed. The finding that the claimant was
disabled starting on that date and continuing through the date of the ALJ’s
decision is not affected.
        An appropriate order follows.


Dated: October 26, 2020



                                        /s/ Kevin McNulty
                                        ____________________________________
                                        Kevin McNulty
                                        United States District Judge




                                        12
